Title: To James Madison from Samuel Wilds, [28 March] 1796
From: Wilds, Samuel
To: Madison, James


Sir,
[28 March 1796]
Your Patriotic attempts to arrest & unfold any thing that bears the face of oppression or injustice, has endeared your name to all who are enemies to such practices, & has implanted such a confidence in me of your readiness to support any thing which may clearly appear for the good of your country, that I make bold to throw my sentiments into your hands as if you were an intimate & proven friend.
I think by your sentiments expressed in the investigation of Hamiltons Proceeding, you then suspected an undue advantage to be undertaken against the Community—Which if true you abhored. I hope that the constant glare of ostentatious protestations will never blind your judgment, so as to make you think the Interest of Overgrown Estates the first and favorite object of Governmental attention; whilst the Mass of the Republic, are suffered to dwindle under the Iron hand of oppression into slaves, as it is in most of the Old Governments in Europe. It is to you, Sir, amongst many others that we look for protection from all encroachments which may be leading our happy country into such distress.
Please to excuse the Brevity of this Address & permit me to beg that you will make it convenient to request the perusal of my letter to the President, in which you may see my sentiments more fully, & which I think are according to your veiws as well as those of all good men in all ages—but perhaps has never met with a more favorable opportunity for being established.
For. First, The excessive advance of Overgrown Estates threaten Monopolies quite oppresive.
Secondly. The influence of riches are certainly creeping into & seizing an undu influence in our Government.
And in the third place, The eyes of the people are open to see all the progress of the Horrid Demorgorgon.
Begging that the within may meet with your most benevolent & candid attention not so much to form as matter—I am with real esteem your humble Servant
Samuel Wilds
P. S. The Petition is only designed as a rough scetch which I wish you Mr. Harper or some one, to model as it ought to be, if you approve the design.
